Motion by respondent Maureen B. F., insofar as it seeks leave to appeal from that portion of the Appellate Division order that denied respondent’s motion to file a supplemental *920record, dismissed upon the ground that that portion of the order does not finally determine the proceeding within the meaning of the Constitution; motion by respondent Maureen B. F. for leave to appeal otherwise denied. On the Court’s own motion, appeal by intervenors McH., insofar as taken from that portion of the Appellate Division order that denied intervenors’ motion to review in camera testimony, dismissed, without costs, upon the ground that that portion of the order does not finally determine the proceeding within the meaning of the Constitution; appeal by intervenors McH. otherwise dismissed, without costs, upon the ground that no substantial constitutional question is directly involved.